2022 IL App (1st) 201384-U

                                                                                    FIFTH DIVISION
                                                                                    June 30, 2022

                                            No. 1-20-1384

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                          IN THE
                               APPELLATE COURT OF ILLINOIS
                                 FIRST JUDICIAL DISTRICT

______________________________________________________________________________

In re MARRIAGE OF:                              )     Appeal from the
BEATRIX RAYMER                                  )     Circuit Court of
                                                )     Cook County.
            Petitioner-Appellee,                )
                                                )
      and                                       )     No. 12 D 4515
                                                )
RONNEY RAYMER,                                  )     Honorable
                                                )     David E. Haracz,
            Respondent-Appellant.               )     Judge Presiding.
______________________________________________________________________________

        JUSTICE CUNNINGHAM delivered the judgment of the court.
        Presiding Justice Delort and Justice Hoffman concurred in the judgment.

                                               ORDER

¶1      Held: The trial court’s judgment denying the appellant’s motion to terminate maintenance
              and granting a modification of the maintenance award are affirmed; this court lacks
              jurisdiction to determine whether the 2013 default judgment was void.

¶2      The petitioner-appellee, Beatrix Raymer 1, and the respondent-appellant, Ronney Raymer,

were married on September 8, 1990. On May 8, 2012, Ms. Raymer filed a petition for the



        1
         While Beatrix Raymer’s maiden name is Beatrix Fieten and that name is intermittently used in the
brief, we will refer to her by the name in the caption of the petition, which is her married name.
No. 1-20-1384

dissolution of the marriage in the circuit court of Cook County. On September 13, 2012, when Mr.

Raymer failed to appear or otherwise plead, the circuit court entered a default order against Mr.

Raymer, establishing the court’s jurisdiction. On March 7, 2013, again without Mr. Raymer having

appeared or otherwise pled, the court entered a judgment dissolving the marriage and granting Ms.

Raymer an award of maintenance for a period of 120 months. On January 11, 2018, Mr. Raymer

filed a motion to vacate the default judgment, which was denied by the trial court. On July 1, 2019,

Mr. Raymer filed a motion to modify or terminate the award of maintenance. On November 23,

2020, the trial court entered an order modifying the prior judgment entered on March 7, 2013. On

appeal, Mr. Raymer argues that the trial court erred by: (1) ruling that the default judgment was

not void; (2) not terminating maintenance to Ms. Raymer, despite the rehabilitative purpose for

maintenance being met; (3) not terminating maintenance to Ms. Raymer despite the presence of

statutory cohabitation; and (4) entering the November 23, 2020, order, which changed the

retroactive date of the modified maintenance payments. Ms. Raymer did not file an appellate brief

in this court. However, as Mr. Raymer, the appellant, has filed a cogent brief, along with a record

of the proceedings in the circuit court, we are able to resolve this case on the merits. For the reasons

that follow, we affirm the judgment of the circuit court of Cook County.

¶3                                         BACKGROUND

¶4      On September 8, 1990, the parties were married. On May 8, 2012, Ms. Raymer filed a

petition for the dissolution of the marriage. On May 18, 2012, Mr. Raymer was served with the

summons and complaint for the dissolution of the marriage via a special process server. On August

29, 2012, Ms. Raymer filed a motion for default judgment. On September 13, 2012, the trial court

granted Ms. Raymer’s motion for default, establishing that it had jurisdiction over Mr. Raymer,

because he failed to appear after receiving proper notice of the proceedings. The court then set the

                                                 -2-
No. 1-20-1384

matter for a prove-up divorce hearing2. While not clear from the record, at some time between

September 13, 2012, and February 1, 2013, the matter was transferred from the trial calendar to

the circuit court’s reconciliation calendar. On February 1, 2013, Ms. Raymer filed a motion to have

the case removed from the reconciliation calendar and transferred back to the trial calendar to be

set for a prove-up hearing on February 11, 2013. The motion attached a notice, which was allegedly

mailed via overnight Federal Express delivery to Mr. Raymer on that date. On February 11, 2013,

a new default order was entered against Mr. Raymer for his failure to appear after allegedly

receiving notice, and the matter was set for a prove-up hearing on March 7, 2013. On March 7,

2013, again without Mr. Raymer present, the trial court entered judgment in Ms. Raymer’s favor,

dissolving the marriage and awarded Ms. Raymer the marital residence and $1,500 a month in

maintenance payments for 120 months. The parties’ joint bank account was to be separated and

divided equally between them and each party was awarded his or her own personal property.

¶5      Four years and nine months later, on December 12, 2017, Ms. Raymer filed a motion for a

rule to show cause against Mr. Raymer3, alleging that he had not made any maintenance payments

to her. On January 11, 2018, Mr. Raymer filed a motion to vacate the 2013 default judgment,

alleging that Ms. Raymer was granted the default judgment by fraud. In the motion, Mr. Raymer

alleged that he did not have knowledge of the default judgment until February 6, 2017. He further

alleged that he and Ms. Raymer had continued living together as husband and wife after she filed

the divorce petition and continued doing so until December 2016. This was during the time that



        2
           In a prove-up hearing, the petitioner presents evidence which must be sufficient to satisfy the court,
because as in this case, the respondent may not be participating in the proceeding despite having been
served with the summons and complaint.
         3
           A rule to show cause is the process by which a party brings another party’s failure to comply with
a court’s orders to the court’s attention.

                                                      -3-
No. 1-20-1384

she was before the court getting the default divorce judgment without his knowledge. He asserted

that, after the petition for dissolution of the marriage was initially filed, he and Ms. Raymer

attempted to reconcile and their divorce case was transferred to the circuit court’s reconciliation

calendar. He further asserted that they continued living together in the marital residence during the

period of reconciliation. However, subsequently and without his knowledge, the case was removed

from the reconciliation calendar. It proceeded, without notice to him, to a default judgment, while

he and Ms. Raymer were still living in the marital residence as husband and wife. He claimed that

Ms. Raymer did not inform him that she was proceeding with the divorce, although they were

living together and attempting to reconcile.

¶6     According to the record before this court, on March 27, 2018, Ms. Raymer filed a response

to the motion to vacate, denying the allegations. Her response stated that, although she lived in the

same house with Mr. Raymer through December 2016, they lived in different bedrooms and were

separated. In the response, she also claimed that on February 1, 2013, she mailed to Mr. Raymer,

via overnight Federal Express delivery, the motion to remove the case from the reconciliation

calendar and schedule a prove-up hearing, as well as the notice of motion. There is no evidence in

the record before us to verify this assertion. On May 29, 2019, the trial court denied Mr. Raymer’s

motion to vacate the 2013 default judgment and found that it was not void. Subsequently, Ms.

Raymer withdrew her motion for a rule to show cause. Mr. Raymer did not challenge nor seek to

have the trial court reconsider its ruling, denying his motion to vacate the default judgment entered

on March 7, 2013.

¶7     On July 1, 2019 (approximately six years and four months after the 2013 default judgment

was entered), Mr. Raymer filed a motion to modify or terminate maintenance, alleging that Ms.

Raymer’s income had changed significantly since the 2013 default judgment. He further alleged

                                                -4-
No. 1-20-1384

that she was in a cohabiting, conjugal relationship with another individual, thereby relieving him

of the obligation to make the maintenance payments.

¶8     On February 27, 2020, the trial court conducted a hearing on Mr. Raymer’s motion to

modify or terminate maintenance. Mr. Raymer and Ms. Raymer both testified at the hearing. Mr.

Raymer testified that Ms. Raymer did not move out of their marital home until December 2016,

and further, he did not learn about the divorce judgment, which had been entered in March 2013,

until February 2017. The testimony established that during the marriage and until the time that Ms.

Raymer moved out of the marital home, she paid the bills and mortgage out of their joint bank

account, into which they both deposited their paychecks. Mr. Raymer testified that although the

marital home was to be awarded to Ms. Raymer, he lived in the home after she moved out in

December 2016, until February 2020, when the home went into foreclosure. He admitted that he

did not make any mortgage payments after Ms. Raymer left the home. He further testified that Ms.

Raymer was covered by his health insurance during the years after the divorce while they were

living together in the marital home as husband and wife. He asserted that Ms. Raymer’s actions

during that period of time did not indicate that they were divorced. He reiterated that he was

unaware that the marriage had been dissolved. Mr. Raymer testified that he earned approximately

$72,000 in 2019.

¶9     Ms. Raymer testified that when she left the marital residence in December 2016, she moved

in with her brother for a week. At some point, Mr. Raymer came to her brother’s home making

threats. This caused stress for her brother, and he recommended that she move into the home of

his friend, Ron Swacker. She testified that she was not in a dating or conjugal relationship with

Mr. Swacker, despite the fact that he paid for both of them to vacation in Mexico in October 2019.

She also testified that they occasionally went out to dinner and spent time together during holidays.

                                                -5-
No. 1-20-1384

Ms. Raymer also stated that during 2013, she earned about $24,000. However, in 2015, she moved

into a management position and by 2019, she was earning approximately $38,000.

¶ 10   On April 23, 2020, the trial court entered its order modifying the maintenance award from

$1,500 to $345 per month for the remainder of the 120-month period. Its ruling was made

according to the maintenance guideline calculation based on the parties’ incomes. The modified

payments to Ms. Raymer were to begin on July 1, 2019, the date of the filing of Mr. Raymer’s

petition for modification of maintenance. However, the court stated that, while the 120-month

payment period began on March 7, 2013, the date of the original default judgment, Mr. Raymer

would not be obligated to make maintenance payments for the time between the default judgment

through the end of 2016 when Ms. Raymer left the marital home. The court reasoned that the

parties’ marital standard was maintained during the time that they remained living together and

were sharing a bank account. The court found that Ms. Raymer’s financial situation had changed

substantially since 2013, prompting the need for the modification of maintenance. The court also

stated in its order: “Mr. Raymer credibly testified that he did not have knowledge of the divorce

judgment until February 2017. In fact, after the prove-up, [Ms. Raymer] returned to the marital

residence and lived as husband and wife with Mr. Raymer through the end of 2016.” However, the

court also found that Mr. Raymer had not proved that Ms. Raymer was in a cohabitating, conjugal

relationship so as to warrant termination of maintenance in its entirety.

¶ 11   On May 22, 2020, Mr. Raymer filed a motion to reconsider, arguing that: (1) maintenance

should be terminated since the goal of rehabilitation had been achieved; (2) the modified

maintenance amount should revert to January 2018, the date when he filed the petition to vacate

the default judgment; (3) maintenance should be terminated because Ms. Raymer was in a

cohabitating, conjugal relationship; and (4) the trial court’s April 2020 order which included

                                                -6-
No. 1-20-1384

language finding that Mr. Raymer did not know about the 2013 default judgment until February

2017 showed that the default judgment was void. On July 31, 2020, the trial court modified its

ruling and found that the modified maintenance payments were retroactive to January 1, 2017, the

first month after Ms. Raymer vacated the marital home, instead of July 1, 2019. The court’s other

rulings remained unchanged.

¶ 12    On August 26, 2020, Ms. Raymer filed a motion to reconsider, arguing that the trial court

erred by ordering that the retroactive maintenance payments should revert to January 1, 2017,

instead of July 1, 2019. On November 23, 2020, the court vacated its July 31, 2020, order in its

entirety, and reinstated its order of April 23, 2020. That ruling ordered that the modified

maintenance payments began on July 1, 2019, the date on which Mr. Raymer filed his petition for

modification of maintenance and gave notice to Ms. Raymer. On December 22, 2020, Mr. Raymer

filed his notice of appeal.

¶ 13                                         ANALYSIS

¶ 14    Before addressing the merits, we have an obligation to consider whether this court has

jurisdiction to consider this appeal. Although jurisdiction was not raised by the parties, “courts of

review have an independent duty to consider jurisdiction.” People v. Lewis, 234 Ill. 2d 32, 36

(2009). Jurisdiction grants a court the power to interpret and apply the law. In re M.W., 232 Ill. 2d

408, 414 (2009).

¶ 15    Section 2-1203 of the Code of Civil Procedure states that in non-jury trials, a party may

“within 30 days after the entry of the judgment or within any further time the court may allow

within the 30 days or any extensions thereof, file a motion for a rehearing, or a retrial, or

modification of the judgment or to vacate the judgment or for other relief.” 735 ILCS 5/2-1203

(West 2016). If a motion to reconsider is not filed after 30 days, the trial court loses jurisdiction to

                                                 -7-
No. 1-20-1384

consider the motion. Peraino v. County of Winnebago, 2018 IL App (2d) 170368, ¶ 15.

¶ 16   In this case, one of the issues raised by Mr. Raymer, before this court on appeal, challenges

the 2013 default divorce judgment. Mr. Raymer places great weight on the trial court’s finding in

its April 23, 2020, order in which the court stated: “Mr. Raymer credibly testified that he did not

have knowledge of the [default] divorce judgment until February 2017.” Mr. Raymer essentially

tries to use the trial court’s language to attack the 2013 default divorce judgment claiming that it

is void due to Ms. Raymer hiding it from him and misleading the court. We note that this is his

second attempt to get the default divorce judgment vacated for voidness. While a party may

challenge a void judgment at any time (Department of Healthcare and Family ex rel Sanders v.

Edwards, 2022 IL App (1st) 210409, ¶ 42), Mr. Raymer challenged the voidness of the 2013

default judgment in a motion to vacate, which he filed on January 11, 2018. On May 29, 2019, the

trial court denied his motion to vacate its ruling. Mr. Raymer did not file a motion within 30 days

of that ruling asking the trial court to reconsider its ruling. Instead, while he clearly could have

challenged the court’s ruling, he chose not to do so and continued to litigate other post-divorce

matters. It was not until December 22, 2020, that he sought to challenge the court’s ruling of May

29, 2019. That is 17 months after the order was entered and well outside the time allowed by the

statute. As such, by the time he sought to challenge the court’s ruling, the trial court had lost

jurisdiction to reconsider its ruling. In turn, this court, likewise, does not have jurisdiction to

consider the trial court’s ruling on the voidness of the 2013 default judgment. Peraino, 2018 IL

App (2d) 170368, ¶ 15. Notwithstanding that we may have come to a different conclusion than the

trial court, when the issue was properly presented to the trial court, Mr. Raymer’s failure to make

a timely challenge to the trial court’s ruling on his motion to vacate the 2013 divorce judgment, is

fatal to jurisdiction regarding that claim.

                                               -8-
No. 1-20-1384

¶ 17   Regarding the other issues in this appeal, (the April 23, 2020, and November 23, 2020,

judgments modifying maintenance), we note that we have jurisdiction to consider those issues, as

Mr. Raymer filed a timely notice of appeal following those judgments. See Ill. S. Ct. R. 301 (eff.

Feb. 1, 1994); R. 303 (eff. July 1, 2017). We now turn to the merits of those issues.

¶ 18   On appeal, Mr. Raymer argues that the trial court erred by: (1) not terminating maintenance

since the rehabilitative purpose of maintenance had been met; (2) not terminating maintenance

given the presence of statutory cohabitation which negated his maintenance obligation; and (3)

entering the November 23, 2020, order, which changed the date on which the modified

maintenance payments would begin. We take each issue in turn.

¶ 19   Mr. Raymer first argues that the trial court should have terminated his maintenance

obligation since the goal of rehabilitative maintenance for Ms. Raymer had been achieved. He cites

In re Marriage of Cantrell, 314 Ill. App. 3d 623 (2000), and In re Marriage of Frus, 202 Ill. App.

3d 844 (1990), in support.

¶ 20   The four common types of maintenance are: “(i) permanent maintenance (indefinite in

duration); (ii) rehabilitative maintenance for a fixed term (terminates at the term’s end or the

occurrence of some event); (iii) rehabilitative maintenance (subject to a set review date); and (iv)

maintenance in gross (specific, nonmodifiable sum, usually in lieu of property).” Shen v. Shen,

2015 IL App (1st) 130733, ¶ 84. “A spouse should not be required to lower the standard of living

established in the marriage as long as the payor spouse has sufficient assets to meet his needs and

the needs of his former spouse.” In re Marriage of Walker, 386 Ill. App. 3d 1034, 1044 (2008).

Maintenance can only be modified or terminated when there has been a substantial change in

circumstances, which means “that either the needs of the spouse receiving maintenance or the

ability of the other spouse to pay maintenance has changed.” Shen, 2015 IL App (1st) 130733, ¶

                                               -9-
No. 1-20-1384

132.

¶ 21   “The decision whether to modify or terminate maintenance is within the sound discretion

of the trial court, and we will not disturb the trial court’s decision absent an abuse of that

discretion.” Cantrell, 314 Ill. App. 3d at 629-30. The abuse of discretion standard is highly

deferential to the trial court. Taylor v. County of Cook, 2011 IL App (1st) 093085, ¶ 23. A trial

court “abuses its discretion when its ruling ‘is arbitrary, fanciful, unreasonable, or where no

reasonable person would take the view adopted by the trial court.’ ” Taylor, 2011 IL App (1st)

093085, ¶ 23 (quoting People v. Caffey, 205 Ill. 2d 52, 89 (2001)).

¶ 22   First, looking at the fixed term of the maintenance in this case and the surrounding

circumstances of its granting by the trial court, it can reasonably be determined to be rehabilitative

maintenance for a fixed term, although the trial court’s order did not expressly state such. In order

to terminate maintenance payments to Ms. Raymer prior to the end of 120 months, Mr. Raymer

had to prove that there was a substantial change in circumstances, which allowed his former spouse

to be able to support herself or that he was unable to pay maintenance any longer. In re Marriage

of Bolte, 2012 IL App (3d) 110791, ¶ 24. On appeal, Mr. Raymer argues that Ms. Raymer is now

able to support herself and thus no longer needs rehabilitative maintenance.

¶ 23   In both cases cited by Mr. Raymer, the former wife, who was receiving maintenance, was

not employed at the time of the dissolution of the marriage. Cantrell, 314 Ill. App. 3d at 630; Frus,

202 Ill. App. 3d at 846. Those cases are inapposite to the situation in this case. Specifically, in

those cases, the evidence showed that the former wife had been fully rehabilitated by the

maintenance payments, as was the goal. Those are not the same circumstances here where Ms.

Raymer was employed at the time of the maintenance award, and further, her income has only

increased approximately $14,000 in 6 years. Additionally, we note that the marital home which

                                                - 10 -
No. 1-20-1384

she was awarded went into foreclosure. Mr. Raymer admits he had not made any maintenance

payments to Ms. Raymer prior to 2019, and so it would be irrational to say that Ms. Raymer was

rehabilitated by maintenance payments that had never been made. In the hearing, the trial court

heard testimony regarding the income of both parties in 2019. The court also heard evidence that

neither party was paying for upkeep of the marital home, and it was in foreclosure. Given those

facts, the court modified maintenance payments to Ms. Raymer from $1500 to $345 per month.

Clearly, the trial court, after being fully advised of the financial situation of Ms. Raymer,

concluded that the significantly reduced maintenance amount to Ms. Raymer was appropriate and

supported by the facts. Similarly, the court concluded that Mr. Raymer could afford the

significantly reduced maintenance payments. Under these facts and circumstances and the

significant reduction in maintenance, we cannot say that the trial court abused its discretion by not

terminating maintenance in its entirety. See Taylor, 2011 IL App (1st) 093085, ¶ 23. We, therefore,

reject this argument by Mr. Raymer.

¶ 24   Next, Mr. Raymer argues the trial court erred by not terminating maintenance as the tenets

of statutory cohabitation, which nullify his obligation to pay maintenance, had been met. He claims

that the evidence shows Ms. Raymer was cohabitating with Mr. Swacker and therefore,

maintenance payments should be terminated on that basis.

¶ 25   Section 510(c) of the Illinois Marriage and Dissolution of Marriage Act (Act) states,

“[u]nless otherwise agreed by the parties in a written agreement set forth in the judgment or

otherwise approved by the court, the obligation to pay future maintenance is terminated *** if the

party receiving maintenance cohabits with another person on a resident, continuing conjugal

basis.” 750 ILCS 5/510(c) (West 2018). When a petitioner asserts that the party receiving

maintenance is cohabiting with another person, there are numerous factors courts may consider.

                                               - 11 -
No. 1-20-1384

                “In determining whether the petitioner has met his or her burden, a court looks to

       the totality of the circumstances and considers the following nonexhaustive list of factors:

       (1) the length of the relationship; (2) the amount of time spent together; (3) the nature of

       activities engaged in; (4) the interrelation of personal affairs (including finances); (5)

       whether they vacation together; and (6) whether they spend holidays together.” In re

       Marriage of Miller, 2015 IL App (2d) 140530, ¶ 40.

A reviewing court will not upset the trial court’s ruling on a petition to terminate maintenance

based on the existence of a cohabiting, conjugal relationship “unless that ruling is against the

manifest weight of the evidence.” Miller, 2015 IL App (2d) 140530, ¶ 40. “A decision is against

the manifest weight of the evidence if the opposite conclusion is clearly evident or if the decision

is unreasonable, arbitrary, or not based on the evidence.” Miller, 2015 IL App (2d) 140530, ¶ 40.

¶ 26   In this case, in its April 23, 2020, order, the trial court stated that, while Mr. Raymer had

made a compelling argument, he had not met his burden of proving a continuing, conjugal

relationship between Ms. Raymer and Mr. Swacker. The cohabitation factors outlined in Miller,

2015 IL App (2d) 140530, ¶ 40, are just some of the considerations that a trial court may consider

in reaching its conclusion.

¶ 27   Looking at the first factor, it is not clear from the evidence that Mr. Swacker and Ms.

Raymer were in an intimate relationship, or a pseudo husband-wife relationship as would be

required to meet the burden of proof. It is true that they went on one vacation together for which

Mr. Swacker paid, but that is only one factor for the court to consider in the context of the

relationship. Repeatedly during her testimony, Ms. Raymer stated she had a “friendship” and a

“landlord-tenant” relationship with Mr. Swacker. Looking at the totality of the circumstances, we

cannot say that the trial court’s conclusion is unreasonable, such that no reasonable person would

                                               - 12 -
No. 1-20-1384

come to that conclusion based on that evidence. See Miller, 2015 IL App (2d) 140530, ¶ 50 (stating

that the ultimate question a court seeks to answer regarding cohabitation, after considering the

common law and the totality of the circumstances, is whether the former spouse has entered into a

de facto marriage with another individual). As such, in this case, Mr. Raymer’s argument that the

cohabitation factors have been met fails and the trial court did not err declining to terminate

maintenance on that basis.

¶ 28   Finally, Mr. Raymer argues the trial court erred by finding that the modified maintenance

payments should begin retroactively on July 1, 2019, instead of January 1, 2017. He argues that

the trial court was correct in its July 31, 2020, order when it interpreted In re Marriage of Abrell,

386 Ill. App. 3d 718, 732-33 (2008), and applied the maintenance payments retroactively from

January 1, 2017.

¶ 29   Section 510(a) of the Act states, “the provisions of any judgment respecting maintenance

or support may be modified only as to installments accruing subsequent to due notice by the

moving party of the filing of the motion for modification.” 750 ILCS 5/510(a) (West 2018). It is

within the trial court’s discretion to determine the effective date of modified maintenance

payments. Abrell 386 Ill. App. 3d at 732.

¶ 30   We are guided in our analysis in Abrell, 386 Ill. App. 3d at 732-33, in which a motion for

modification of maintenance was filed, and the appellate court was tasked with discerning the date

on which the modification was to retroactively begin. On appeal, the Fourth District of this court

determined that the modification began on the date that the respondent of the motion to modify

received notice of the motion. Abrell, 386 Ill. App. 3d 718, 732-33.

¶ 31   Here, the parties became aware of the possible need for a modification of maintenance

when Mr. Raymer filed his motion to modify maintenance and Ms. Raymer received notice. The

                                               - 13 -
No. 1-20-1384

motion, filed on July 1, 2019, was sent to Ms. Raymer electronically on the same date. As such,

the modification was correctly applied retroactively to July 1, 2019, the date which Ms. Raymer

received notice of the motion to modify maintenance payment. Starting the modified payments

from the time at which Ms. Raymer had notice is reasonable. Accordingly, we cannot say the trial

court erred in its ruling that the retroactive modification began on July 1, 2019.

¶ 32                                      CONCLUSION

¶ 33   For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 34   Affirmed.




                                               - 14 -